


117 S1082 IS: Telling Agencies to Stop Tweaking what Employees Eat Act of 2021
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1082
IN THE SENATE OF THE UNITED STATES

April 13, 2021
Ms. Ernst (for herself and Mr. Marshall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs

A BILL
To prohibit Federal agencies from establishing policies that prohibit the service of particular types of food in dining facilities of agencies.


1.Short titleThis Act may be cited as the Telling Agencies to Stop Tweaking what Employees Eat Act of 2021 or the TASTEE Act of 2021. 2.Prohibition on dining facilities (a)Definition of agencyIn this section, the term agency has the meaning given the term in section 551 of title 5, United States Code.
(b)ProhibitionAn agency, or a contractor of an agency that provides food services to a dining facility of the agency, may not establish a policy that prohibits a dining facility of the agency from serving a particular type of food.  